Citation Nr: 1716470	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  09-42 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana 


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral knee condition. 

2.  Service connection for bilateral knee condition.

3.  Service connection for bilateral hip condition.

4.  Service connection for neck condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981 and from November 1982 to October 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision in which the RO, denied service connection for bilateral hip and neck conditions.  In that decision, the RO also denied the Veteran's petition to reopen a claim for service connection for bilateral knee condition.  The Veteran timely appealed.  The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The Board notes that the June 2008 rating decision denied the Veteran's claim for a right ankle and back conditions, which the Veteran also appealed, however, during the pendency of the appeal in January 2015 and May 2015 rating decisions, the RO granted service connection for a right ankle sprain and chronic lumbar sprain, respectively.  As the Veteran has obtained a full grant of the benefits sought, these issues are no longer before the Board.  38 U.S.C.A. §§ 7104, 7105 (West 2014); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In addition, the June 2008 rating decision denied the Veteran's claim for a higher rating for left ankle disability, however, following the issuance of the November 2015 supplemental statement of the case, the Veteran filed an additional Form 9 indicating that he did not want to continue his appeal as to this issue, thus, this issue is also no longer before the Board. 

The Veteran testified before a Decision Review Officer in August 2015.  A transcript of this hearing is associated with the claims file.

The Veteran was scheduled for a Board hearing in November 2016 in accordance with his request, but the Veteran did not appear and he did not request an additional hearing.  The September 2016 hearing letter was not returned as undeliverable.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

As will be discussed below, the Veteran's petition to reopen his claim for service connection for bilateral knee condition is granted herein; the issues of entitlement to service connection for bilateral hip, knee, and neck conditions are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  The Veteran will be notified if further action on his part is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a May 2001 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral knee condition.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.
 
2.  Evidence received since the May 2001 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for bilateral knee disability and raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The May 2001 decision that denied the claim for entitlement to service connection for bilateral knee disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  Evidence received since the May 2001 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for bilateral knee disability have, therefore, been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis 

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's claim for service connection for bilateral knee condition was previously denied in a May 2001 rating decision on the basis that that there was no evidence that the Veteran's claimed bilateral knee condition was related to his service-connected left ankle disability, nor to his military service.  The Veteran was notified of the denial in that same month, but he did not appeal this issue.  In addition, the Veteran did not submit new and material evidence within the one year appeal period.  The denial, therefore, became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Subsequently, the Veteran petitioned to reopen his claim of service connection for a bilateral knee condition in July 2007.  In June 2008, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for bilateral knee condition on the basis that new and material evidence was not submitted. 

The evidence received since the May 2001 rating decision includes a June 2009 private treatment record that notes the Veteran has mild instability on the right side and some pain with subtalar motion on the left side, and an April 2010 VA examination report indicates that the Veteran has a mildly antalgic gait status post-left ankle scope.  As the Veteran contends that his altered gait due to his service-connected ankle disabilities have caused his bilateral knee condition, and this evidence relates to the bases for the prior denials and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a bilateral knee condition, reopening of the claim is warranted.


ORDER

The application to reopen the claim for entitlement to service connection for bilateral knee condition is granted.


REMAND

The Veteran contends that he has a left hip disorder due to an altered gait caused by his service-connected ankle disabilities.  

The Veteran underwent a VA examination in April 2008, and the examiner opined that based on the March 2008 x-ray report, the Veteran does not have degenerative joint disease of the bilateral hips.  

A July 2008 VA treatment record reflects that the Veteran reported left hip pain that has been hurting with moving and walking and has had the left hip pain for the past three months.  The physician noted a March 2008 x-ray revealed no radiographic evidence of acute fracture, subluxation, or dislocation, and no significant degenerative joint disease of the bilateral hips.  The physician further commented the left hip pain was concerning for osteoarthritis of the left hip secondary to history of service-connected chronic right ankle sprain and for favoring the left extremity.    

A December 2008 VA examination report reflects that he has a slight limp to the left side when wearing splints for his right ankle, and that it appears to be related to his feet, based on the Veteran's report. 

A June 2009 private treatment record notes the Veteran has mild instability on the right side and some pain with subtalar motion on the left side.  

An April 2010 VA examination report indicates that the Veteran has a mildly antalgic gait status post-left ankle scope.

A November 2014 VA opinion indicates that a contributing factor of left leg discrepancy with prolonged and pronounced left foot limp was not identified in a September 2014 VA examination report and that there is no medical literature that supports left ankle impingement with peroneal stenosis tenosynovitis as causing bilateral hip pain.

Here, the November 2014 nurse practitioner did not address the documentation of an altered gait, limp favoring the left side, and instability on the right side in concluding that the Veteran's left hip pain is not related to his left ankle disability.  In addition, given that the Veteran was granted service connection for his right ankle disability in January 2015, there is no opinion addressing whether the Veteran's hip pain is related to his service-connected right ankle disability, as described in the July 2008 VA treatment record.  Thus, as it is unclear whether the Veteran experiences any impairment to his hips that is due to his service-connected bilateral ankle disabilities, an addendum opinion is necessary to answer this question. 

Regarding the Veteran's claim for service connection for a bilateral knee condition, the Veteran contends that it is due to his service-connected ankle disabilities.  The November 2014 VA examiner concluded that the Veteran's bilateral knee condition is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected left ankle condition, because review of the medical literature did not find information to support the service-connected left ankle condition as a causative factor in the development of bilateral knee arthritis.  However, the examiner did not address his altered gait due to his service-connected ankle disabilities and how that relates to his knees.  As noted above, the Veteran was granted service connection for his right ankle disability in January 2015, thus, there is also no opinion addressing whether the Veteran's bilateral knee condition  is related to his service-connected right ankle disability, as described in the July 2008 VA treatment record.  

Regarding the claim for service connection for a neck disability, the April 2015 VA examiner opined that the Veteran's neck condition is not (50 percent or greater probability) incurred in or caused by cervical muscle spasm due to auto accident that occurred on April 28, 1984.  The examiner noted that cervical muscle spasm was treated conservatively and a follow-up appointment noted approximately ten days later stated "much improved," and there were no reports of radicular symptoms.  The examiner also stated that the most recent x-rays show mild anterior osteophytes in the cervical spine, and no significant degenerative disc and mild degenerative changes are more likely for age related changes, than from a motor vehicle accident that caused muscle spasm.  

In contrast to the examiner's note that the Veteran did not report radicular pain, following the April 1984 motor vehicle accident, the Veteran complained of neck pain and radiating pain, as well as neck pain and tenderness extending into his shoulder.  A May 1985 service treatment record noted continued pain on the left side of the neck that comes and goes.  An October 1989 VA treatment record noted neurological stiffness in his neck.  Thus, as the April 2015 examiner did not address these pertinent records, an addendum opinion is required.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229 (1993)) (holding that the Board is not bound to accept medical opinions that are based upon an inaccurate factual premise).

These deficiencies necessitate another remand of these matters.  Notably, once VA undertakes the effort to provide an examination or opinion when developing a claim, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As the claims are being remanded, any updated VA treatment records should be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.").  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.    Obtain any outstanding updated VA treatment records.

2.  Return the claims file, including a copy of this remand, to the April 2015 VA examiner, or to a physician if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the physician or otherwise required by the evidence).  It should be confirmed that such records were available for review.

The physician is then asked to answer the following questions:

(a) Whether it is at least as likely as not (50 percent probability or more) that any current bilateral hip impairment was caused or aggravated by his service connected bilateral ankle disabilities, to include from an altered gait, limp, or walking in favor of one side, as noted in the VA treatment records. 

(b) Whether is at least as likely as not (50 percent probability or more) that any currently diagnosed bilateral knee disorder was caused or aggravated by his service connected bilateral ankle disabilities, to include from an altered gait, limp, or walking in favor of one side, as noted in the VA treatment records. 

(c) Whether is at least as likely as not (50 percent probability or more) that any currently diagnosed neck disorder was incurred in or is otherwise related to service.  In answering this question the physician should note the in-service notations of neck and radiating pain following the April 1984 motor vehicle accident, and the October 1989 VA treatment record notation of neurological stiffness in his neck

In answering all of the questions, the examiner may not rely solely on the absence of medical records as a basis for the opinion and should consider the Veteran's statements, particularly his reports of continuity of symptoms.

The physician should provide complete rationale for each opinion expressed and conclusion reached.

3.  Thereafter, readjudicate the claims in light of the additional evidence obtained.  If any of the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


